t c memo united_states tax_court william magdalin petitioner v commissioner of internal revenue respondent docket no filed date r determined deficiencies in p’s federal_income_tax for and after p’s concessions the sole issue is whether p is entitled to deductions under sec_213 i r c for expenses_incurred in fathering children through unrelated gestational carriers via the in vitro fertilization of an anonymous donor’s eggs using p’s sperm held because there is no causal relationship between an underlying medical_condition or defect and p’s expenses and because the expenses at issue were not incurred for the purpose of affecting a structure or function of p’s body p is not entitled to deductions for those expenses and is liable for the deficiencies william magdalin pro_se daniel p ryan for respondent memorandum findings_of_fact and opinion wherry judge this case which involves a petition for redetermination of deficiencies for petitioner’s and tax years has been submitted for decision without trial see rule in the notice_of_deficiency respondent disallowed deductions for medical_expenses and charitable_contributions petitioner claimed for and respondent also increased the amount of taxable dividends petitioner reported for petitioner concedes the charitable_contribution and dividend issues he challenges only respondent’s disallowance of the deductions for medical_expenses findings_of_fact petitioner is a medical doctor licensed to practice medicine in massachusetts at all relevant times his sperm count and motility were found to be within normal limits he has twin sons from a marriage to his former spouse deborah magdalin the twins were born through natural processes and without the use of in vitro fertilization ivf in date petitioner entered into an anonymous egg donor agreement under which an anonymous donor was to donate eggs to be fertilized with petitioner’s sperm and transferred to a 1section references are to the internal_revenue_code_of_1986 as amended and in effect for the tax years at issue rule references are to the tax_court rules_of_practice and procedure gestational carrier using the ivf process that same month petitioner also entered into a gestational carrier agreement in which a woman the first carrier agreed to become impregnated through the ivf embryo transfer process with the embryo created from the anonymous donor’s egg and petitioner’s sperm and to bear a child for petitioner the first carrier gave birth to a child on date on date petitioner entered into a similar gestational carrier agreement with another woman the second carrier the second carrier gave birth to a child on date the donor was not the spouse or dependent of petitioner nor was either of the carriers both ivf procedures occurred at the reproduction science center ivf clinic in lexington massachusetts petitioner paid the following expenses in relating to the aforementioned agreements dollar_figure for petitioner’s legal fees relating to the first donation cycle under the anonymous egg donor agreement dollar_figure for the donor’s legal fees relating to the anonymous egg donor agreement dollar_figure for the donor’s fees and expenses dollar_figure for the first carrier’s fees and expenses dollar_figure to the ivf clinic and dollar_figure for prescription drugs for the first carrier 2that agreement was amended in date in connection with the arrangements for a second fresh egg donation cycle in petitioner paid the following relevant expenses dollar_figure for petitioner’s legal fees relating to the second donation cycle under the anonymous egg donor agreement dollar_figure for the first carrier’s fees and expenses dollar_figure for petitioner’s legal fees relating to the gestational carrier agreement with the second carrier dollar_figure for the second carrier’s legal fees relating to the gestational carrier agreement dollar_figure to the ivf clinic dollar_figure to lawrence general hospital for costs relating to the first carrier’s stay during delivery of the first child dollar_figure for the first carrier’s legal fees relating to legal proceedings concerning a dispute over the issuance of the first child’s birth certificate and dollar_figure for prescription drugs for both carriers there is no evidence that petitioner was compensated for any of those expenses by insurance or otherwise petitioner filed his and federal_income_tax returns on time on schedules a itemized_deductions included with those returns he deducted medical_expenses of dollar_figure for and dollar_figure for on date respondent issued petitioner a notice_of_deficiency for his and tax years therein respondent disallowed petitioner’s claimed 3the total_amounts of his claimed medical_expenses were dollar_figure in and dollar_figure in the amounts of the deductions were less because a taxpayer can only deduct medical_expenses to the extent that they exceed percent of the taxpayer’s adjusted_gross_income for the year sec_213 medical expense deductions in their entirety on date petitioner who then resided in massachusetts filed a timely petition with this court i deductions for medical expense sec_4 opinion sec_213 allows for the deduction of paid expenses not_compensated_for_by_insurance_or_otherwise for medical_care of the taxpayer his spouse or a dependent to the extent that such expenses exceed percent of adjusted_gross_income while congress has indicated an intent once sec_213 applies to broadly define medical_care see s rept 77th cong 2d sess 1942_2_cb_504 we have characterized sec_213 as carving out a limited exception to the general_rule in sec_262 that prohibits the deduction of personal living or family_expenses 62_tc_813 see 414_f2d_448 6th cir revg and remanding 49_tc_522 consequently the medical_expense_deduction has been narrowly construed for many years as the court noted more than year sec_4the taxpayer bears the burden of proving entitlement to the claimed deductions rule a 290_us_111 65_tc_87 affd 540_f2d_821 5th cir although sec_7491 may shift the burden_of_proof to the commissioner in specified circumstances we need not decide which party bears the burden_of_proof because the outcome in this case does not depend on the burden_of_proof knudsen v commissioner t c __ __ slip op pincite ago in 44_tc_39 the deductibility of the expenses at issue hinges on whether they were paid for petitioner’s medical_care if so they are deductible medical_expenses under sec_213 if not they are nondeductible personal expenses under sec_262 the term medical_care includes amounts paid for the diagnosis cure mitigation treatment or prevention of disease or for the purpose of affecting any structure or function of the body sec_213 the regulations provide that deductions for expenditures_for medical_care allowable under sec_213 will be confined strictly to expenses_incurred primarily for the prevention or alleviation of a physical or mental defect or illness sec_1_213-1 income_tax regs we have interpreted the statute as requiring a causal relationship in the form of a but for test between a medical_condition and the expenditures incurred in treating that condition see jacobs v commissioner supra pincite noting that the payment for which a deduction is claimed must be for goods or services directly or proximately related to the diagnosis cure mitigation treatment or prevention of the disease or illness 12_tc_409 an incidental benefit is not enough the but for test requires petitioner to prove that the expenditures were an essential element of the treatment and that they would not have otherwise been incurred for nonmedical reasons jacobs v commissioner supra pincite it is also noteworthy that sec_213 which is not a model of clarity is phrased disjunctively--it allows for the deduction of any expenses paid for the diagnosis cure mitigation treatment or prevention of disease or for the purpose of affecting any structure or function of the body sec_213 emphasis added see dickie v commissioner tcmemo_1999_138 the deductibility of medical_care payments under sec_213 is not strictly limited to traditional medical procedures but it includes payments made for the purpose of affecting any structure or function of the body although the phrase for the purpose of affecting any structure or function of the body was historically interpreted by the internal_revenue_service and the court to allow taxpayers to deduct the costs of a wide array of cosmetic procedures congress felt this was too liberal a tax deduction because it resulted from a personal_expense and not a medical one as a consequence in congress restricted taxpayers’ ability to do so 5for example the internal_revenue_service used to permit a medical_expense_deduction for a facelift performed solely to improve the taxpayer’s appearance because its purpose was to affect a structure of the taxpayer’s body see revrul_76_332 1976_2_cb_81 see also 77_tc_650 allowing a taxpayer to deduct the cost of a hair continued ii parties’ contentions petitioner argues that it was his civil right to reproduce that he should have the freedom to choose the method of reproduction and that it is sex discrimination to allow women but not men to choose how they will reproduce while he correctly acknowledges that internal_revenue_service private letter rulings are not legal precedent he refers to priv ltr rul date to show that the expenses for egg donor medical and legal costs are deductible medical_expenses although respondent believes that amounts paid for procedures to mitigate infertility may qualify as deductible medical_care respondent argues that petitioner had no physical or mental defect or illness which prohibited him from procreating naturally as he in fact has and that the procedures were not medically indicated respondent’s position is that the continued transplantation procedure undertaken by the taxpayer for cosmetic reasons but congress narrowed the range of deductible procedures by enacting the omnibus budget reconciliation act of publaw_101_508 sec a stat which added sec_213 sec_213 provides that cosmetic_surgery or similar procedures are nondeductible personal expenses unless the surgery or procedure is necessary to ameliorate a deformity arising from or directly related to a congenital abnormality a personal injury resulting from an accident or trauma or disfiguring disease 6respondent also argues that the expenses paid_by petitioner were not for the purpose of affecting any structure or continued expenses at issue are nondeductible under sec_262 because petitioner’s choice to undertake these procedures was an entirely personal nonmedical decision iii the expenses at issue are nondeductible personal expenses the expenses at issue were not paid for medical_care under the first portion of sec_213 because the requisite causal relationship is absent none of the expenses at issue was incurred primarily for the prevention or alleviation of a physical or mental defect or illness sec_1_213-1 income_tax regs in other words petitioner had no medical_condition or defect such as for example infertility that required treatment or mitigation through ivf procedures we therefore need not answer lurking questions as to whether and if so to what extent expenditures_for ivf procedures and associated costs eg a taxpayer’s legal fees and fees paid to or on behalf of a surrogate or gestational carrier would be deductible in the presence of an underlying medical_condition continued function of petitioner’s male body and that the procedures at issue only affected the structures or functions of the bodies of the unrelated surrogate mothers in addition respondent makes the unexplained assertion that respondent does not believe that procreation is a covered function of petitioner’s male body within the meaning of sec_213 7under sec_6110 private letter rulings plrs lack precedential status nevertheless such rulings do reveal the interpretation put upon the statute by the agency charged with the responsibility of administering the revenue laws hanover continued see supra note we leave such questions for another day further petitioner cannot deduct those expenses under the second portion of the statute because they did not affect a structure or function of his body continued bank v commissioner 369_us_672 see 949_f2d_837 5th cir affg 95_tc_373 in the plr petitioner refers to the internal_revenue_service irs concluded that egg donor fees and expenses including legal fees for preparing a contract between the taxpayer and the egg donor were deductible medical_expenses for purposes of sec_213 although petitioner raises that plr in his brief there are important differences between his situation and that of the taxpayer requesting the plr the requesting taxpayer had unsuccessfully undergone repeated assisted reproductive technology procedures to enable her to conceive a child using her own eggs priv ltr rul date and the procedures were going to be performed in order to enable her to obtain a donated egg for implantation into her body id in addition although irs publications are not authoritative sources of federal tax law we note that irs publication medical and dental expenses provides that procedures such as in vitro fertilization are deductible under sec_213 if such expenses are incurred to overcome an inability to have children 8where a medical procedure affects a structure or function of the taxpayer’s body the cost of such a procedure may be a deductible medical expense unless proscribed by sec_213 see supra note a vasectomy is an example of a noncosmetic operation that the commissioner has determined is deductible because it affects the structure of a taxpayer’s body see revrul_73_201 1973_1_cb_140 the dictionary defines affect as to produce an effect upon or to produce a material influence upon or alteration in merriam-webster’s collegiate dictionary 11th ed petitioner’s bodily functions and structures were not affected by the ivf processes--they remained the same before and after those processes although petitioner at times attempts to frame the deductibility of the relevant expenses as an issue of constitutional dimensions under the facts and circumstances of his case it does not rise to that level petitioner’s gender marital status and sexual orientation do not bear on whether he can deduct the expenses at issue he cannot deduct those expenses because he has no medical_condition or defect to which those expenses relate and because they did not affect a structure or function of his body expenses_incurred in the absence of the requisite underlying medical_condition or defect and that do not affect a structure or function of the taxpayer’s body are nondeductible personal expenses within the meaning of sec_262 the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered for respondent
